My opinion is that this case should be remanded to the district court for a further hearing of the motion for a new trial, in order to determine whether the judge's suspicion that the alleged newly discovered witnesses, J.L. Strahan and J.P. Mitchell, committed perjury, and that Abraham Saba committed the crime of subornation of perjury, for the purpose of thwarting the administering of justice, is well founded. To me that accusation is more important than the accusation that Collie Saba committed the crime of kidnapping.
When a motion for a new trial on the ground of newly discovered evidence is founded upon allegations or affidavits of facts which might be conceded to be true without denying the correctness of the verdict — or which are so unimportant that the alleged newly discovered evidence would *Page 908 
not necessarily influence the verdict if the jury should hear the evidence — the judge may overrule the motion for a new trial without hearing the alleged newly discovered witnesses, and without further investigation. In that respect the trial judge has a wide scope of discretion. But, when the alleged newly discovered evidence is presented in the form of affidavits of the alleged newly discovered witnesses, who are reputable citizens of the parish — and when the facts sworn to are such that if they are true the defendant cannot possibly be guilty of the crime of which he stands convicted — the judge should not overrule the motion for a new trial on his mere suspicion that the affidavits consist of deliberate perjury, procured for the purpose of defeating the ends of justice.
The evidence on which the defendant was convicted — especially the testimony of the prosecuting witness and that of Delmer Kennedy, who turned State's evidence — was that Collie Saba, in company with three other defendants, in the automobile of one of them, met the prosecuting witness, who is a colored woman named Mary Brister, walking along Harper Street, in the City of Bogalusa, about 5:30 o'clock in the morning, on Labor Day, September 7, 1942, and that Saba got out of the car and forcibly took hold of the woman and shoved her into the car and immediately drove away, to a place two miles beyond the city limits, where the four men assaulted the woman. The sworn statements made by Strahan and Mitchell, annexed to the motion for a new trial, are direct contradictions of the evidence on which the defendant was convicted. *Page 909 
I quote now in full the sworn statement of J.L. Strahan, as follows:
"My name is J.L. Strahan. I know Collie Saba and have known him for 10 or 15 years. On the morning of Labor Day, about 5:15 or 5:30 a.m., J.P. Mitchell and I were walking down Harper Street waiting for our ride back to Mobile, Alabama, where we were working, and when we arrived at or near the street intersection of Harper or 1st. Street and 5th A. Streets we met a negro girl who asked us if we wanted to have a date with her. I told her no. Soon thereafter we saw a car coming and this same negro girl walked out into the street and the car that was approaching stopped and the girl stopped. A man got out of the car and we immediately recognized the man to be Collie Saba. He, Collie Saba, started talking with the negro girl and soon afterwards the negro girl got in the car without any assistance on the part of Collie Saba, and then Collie Saba got in the car behind her and we heard the door slam and the girl hollowed as though she had her foot or hand caught in the door of the car, and the door was then pulled to and the car slowly drove off, and we didn't hear another sound from anyone in the car. We didn't see them any more. The reason J.P. Mitchell and I were walking down this street was that the man that was supposed to pick us up hadn't arrived and I had a friend down the way who [whom we] were going to try to get to bring us to Mobile."
I quote in full now the statement made by J.P. Mitchell under oath and attached to the motion for a new trial, as follows: *Page 910 
"My name is J.P. Mitchell and I know Collie Saba and have known him about 17 years. On Labor Day morning of 1942, about 5:30 a.m., one J.L. Strahan and I were in Bogalusa, La., our home, on a visit, and were on our way back to Mobile to our job. We were waiting for the man to pick us up in his automobile and he hadn't arrived, and [we] were walking down Harper, or 1st Street, and just as we were approaching 5th A Street we met a negro girl who approached us about us having a date with her and we told her no. In just a few seconds we saw a car coming, and she was out in the street, and the car stopped about 25 feet from us, and a man got out of this car and we knew it was Collie Saba, and he had a conversation with the same negro girl that asked us for a date, and she got in the car with said Saba, and as they got in the car the door slammed and she hollowed as though her foot or hand had been caught and hurt, and then the door was closed and there was no further or other sound. The car drove slowly away and we saw them all in the car. Collie Saba did not assist the girl into the car, nor was he holding her when they drove by us. We didn't see them any more and went on our way to catch our ride, or a ride, back to our work in Mobile."
In the motion for a new trial Collie Saba averred, under oath, that he did not know that Strahan and Mitchell were witnesses to the occurrence, for which he was convicted of kidnapping, until sometime after the verdict was rendered, and that he was not guilty of any neglect or laches in failing to discover these witnesses before or *Page 911 
during the trial; that the witnesses were residents of the City of Bogalusa, in which the crime is alleged to have been committed, and would be available as witnesses if a new trial should be granted. The motion for a new trial was sworn to by Collie Saba before one of his attorneys, as notary public, and contains all of the allegations required by law to sustain a motion for a new trial.
The only alternative to the remanding of this case for the purpose stated would be to accept the affidavits of Strahan and Mitchell at their face value and grant Collie Saba a new trial. I say this because it is conceded — and could not possibly be denied — that if the affidavits of Strahan and Mitchell are true Collie Saba is not guilty of the crime of kidnapping. On the other hand, if the affidavits of Strahan and Mitchell are false, and if, as the judge suspects, the affidavits were obtained by Abraham Saba for the purpose of tampering with the administration of justice, Strahan and Mitchell and Abraham Saba ought to be prosecuted for their crime.
It is possible that the affirming of the verdict and sentence in this case, on the assumption that the judge's suspicion of perjury and subornation of perjury is well founded, will result in an investigation by some agency of the Government; and it is possible that such an investigation will result in the exoneration of Strahan and Mitchell and Abraham Saba, if in fact they are not guilty of the crime of which the judge suspects them; but the exoneration of Strahan and Mitchell and of Abraham Saba would come too late to prevent the *Page 912 
injustice to Collie Saba, if in fact Strahan and Mitchell are not perjurers, and if Abraham Saba did not commit the crime of subornation of perjury. For that reason the only proper time and method for making an investigation of the judge's suspicion is now by remanding this case for a further hearing on the motion for a new trial. Personally, I would consider it a dereliction of judicial duty if I should close my eyes to the charge which the trial judge has made against Strahan and Mitchell and Abraham Saba in this case.
We must bear in mind that the only ground on which the judge refused to grant a new trial in this case was that he believed that the affidavits of Strahan and Mitchell constituted perjury, and that they were procured by Abraham Saba to defeat the ends of justice. The judge did not believe, nor is it possible for anyone to believe, that Collie Saba or Abraham Saba knew that Strahan and Mitchell were eyewitnesses to the affair for which Collie Saba stands convicted of kidnapping, and that Collie Saba and Abraham Saba merely neglected to have Strahan and Mitchell summoned as witnesses for the trial of the case.
The judge's accusation that Strahan and Mitchell committed perjury and that Abraham Saba committed subornation of perjury would be a grave charge at any time, against any citizen; but the charge is even more serious when it is directed, as in this case, against men who are employed in a defense plant — and particularly against one who holds the responsible position of foreman in the defense plant — in this critical *Page 913 
time in our history. On that subject the judge made this statement in his per curiam, in support of his suspicion:
"I further knew that Abraham Saba was a foreman in a Defense Plant, and had several men working under him. * * * One of the defendant's relatives, who was in Court at the time [when the motion for a new trial came up], said that these witnesses [Strahan and Mitchell] did not work for Abraham Saba, but that they worked with him. * * * I am, of course, assuming that Abraham Saba obtained these affidavits for the reason that during said period of time his brother, the defendant, was in jail, and Abraham Saba worked in Mobile, Alabama, with the two witnesses who made the affidavits."
My understanding is that no one can obtain responsible employment in a defense plant during this critical time without an investigation into his character — particularly with reference to his being trustworthy and law-abiding in connection with the safety of our governmental institutions. I assume therefore that the character of the three men whom the judge suspects of the crime of perjury and subornation of perjury, and on which suspicion the judge based his ruling in this case, was investigated — and passed muster — before these men were given employment in the defense plant. Besides, the character of Abraham Saba and of Strahan and Mitchell is presumed to be good. In the petition for a new trial it is alleged under oath that they "are white men of good reputation"; and there is nothing to the contrary in the record — unless it be that the testimony of *Page 914 
Strahan and Mitchell will contradict emphatically the State's evidence.
It is not unlikely that Strahan and Mitchell, notwithstanding they were employed in the same defense plant in which Abraham Saba was employed as foreman, did not discuss with him the incident which they swear they witnessed in Bogalusa on Monday morning, September 7, when they were returning from their homes there to their work in Mobile. It is said in the brief filed by the defendant, and is not denied in the brief which the State filed two days afterwards, that the defense plant in which Abraham Saba was employed as foreman is a very large affair, and that Mobile was, in September 1942, and is yet, a center of extensive defense activities, where several large shipyards are located, employing thousands of men. It is said in the judge's per curiam that when he asked one of the relatives of Collie Saba, in the court room during the hearing of the motion for a new trial, whether Strahan and Mitchell worked for Abraham Saba, the relative replied that Strahan and Mitchell did not work for
Abraham Saba, but worked with him. It is said in the brief for the defendant, and is not denied in the brief for the State, that what the defendant's relative said to the judge was that Strahan and Mitchell worked in the same plant with Abraham Saba — which is quite consistent with the judge's per curiam.
If the sworn statements of Strahan and Mitchell are true, there was no crime committed in the incident which they witnessed in Bogalusa on the morning of Labor Day, when Collie Saba and his three companions *Page 915 
in the automobile met the colored woman who afterwards accused the four men of kidnapping her. Hence there was no reason why the occurrence which Strahan and Mitchell witnessed should have made a lasting impression upon them. Even if Strahan and Mitchell learned afterwards that Collie Saba and his three companions were accused of kidnapping the woman, it is quite likely that Strahan and Mitchell did not take the matter seriously — knowing that the eyewitnesses to the woman's entering Collie Saba's automobile stood four to one — without counting Strahan and Mitchell. It is likely also that Strahan and Mitchell never thought of the incident again from the time when it occurred, until they heard or read of the conviction of Collie Saba. It is sufficient to say, at this time, that Collie Saba has made the necessary affidavit — and there is no denial of it in the record — that he did not know, before he was convicted, that Strahan and Mitchell were witnesses to the occurrence for which he stands convicted of the crime of kidnapping. On the question as to when the defendant learned that Strahan and Mitchell were witnesses to the occurrence, the judge should have accepted the affidavits which the law prescribes, or he should have called for additional proof. At any rate, we are not obliged to confine ourselves to the trial judge's finding in reviewing his ruling on the motion for a new trial.
The procedure which I propose in this case could not possibly do injustice either to the State or to the defendant. On the other hand, the affirming of the judge's ruling on the motion for a new trial, without *Page 916 
an investigation of the judge's suspicion, must necessarily do injustice, either to the State and her courts of justice, and to the United States and her defense project, or to Collie Saba and his brother, Abraham, and to J.L. Strahan and J.P. Mitchell. Strahan and Mitchell are either telling the truth or they are deliberately committing the crime of perjury to defeat the ends of justice. It is not possible for them to be mistaken in what they swear they witnessed. There is no dispute about that. If they are swearing to the truth, Collie Saba is not guilty of the crime for which he stands convicted. There is no dispute about that. On the other hand, if J.L. Strahan and J.P. Mitchell and Abraham Saba are — as the trial judge suspects — committing the crime of perjury and subornation of perjury, to obstruct the administration of justice, they are committing a crime against the proudest of our institutions, and are dangerous and unwanted elements in a defense project at this time. As Chief Justice Marshall declared in Marbury v. Madison, 1 Cranch 137,5 U.S. 137, 177, 2 L.Ed. 60, "Between these alternatives there is no middle ground."
There is plenty of authority in law for the method of procedure which I propose in this case. Here are some of the cases in which the court followed this procedure: State v. Hyland, 36 La.Ann. 87 (the second appeal being reported in the same volume, p. 709); State v. Armstrong, 48 La.Ann. 314, 19 So. 146; State v. Seipel,104 La. 67, 28 So. 880; State v. Latham, 124 La. 876, 50 So. 780; State v. Farris, 146 La. 523, 83 So. 791 (the second appeal being reported in 147 La. 663, 85 So. 631); State *Page 917 
v. Wynne, 153 La. 414, 96 So. 15. See also 24 C.J.S., Criminal Law, § 1949, Partial Reversal, p. 1114, citing Harrison v. United States, 2 Cir., 7 F.2d 259; and § 1950, p. 1118, citing People v. Leonti, 262 N.Y. 256, 186 N.E. 693; which in turn cites People v. Arata, 254 N.Y. 565, 173 N.E. 868; which in turn cites People v. Shillitano, 215 N.Y. 715, 109 N.E. 500 (by Cardozo, J.).
In State v. Wynne, 153 La. 414, 96 So. 15, we first annulled the verdict and sentence and granted a new trial, on the ground that there were exceptions to the general rule that a motion for a new trial on the ground of newly discovered evidence should be overruled if the alleged newly discovered evidence would be only cumulative or corroborative of the evidence that was heard on the original trial. We held that Wynne's case was an exceptional one for the reason which we stated at the very beginning of the opinion, thus:
"The only question presented in this case is whether the rule that a new trial of a criminal case should not be allowed for the hearing of newly discovered evidence that would be cumulative or corroborative of evidence that was heard on the original trial has its exceptions. The newly discovered evidence on which the motion for a new trial was founded in this case consisted of the testimony of eight witnesses as to facts which, for the most part, appear to be of very grave importance." [Italics mine.]
Justices Land and St. Paul dissented from the annulling of the verdict and sentence and the granting of a new trial to *Page 918 
Wynne, and Justice Land handed down a dissenting opinion. The State applied for a rehearing, asking, first, that the verdict and sentence should be affirmed, and, in the alternative, that we should merely set aside the sentence and order a further hearing on the motion for a new trial. By a per curiam opinion we disposed at once of the State's application for a rehearing, by setting aside immediately our original decree (which had been rendered on January 27, 1923), and by following immediately the same method of procedure which we should follow in the present case — thus:
"The rehearing is granted. The decree rendered on the 27th day of January, 1923, annulling the verdict appealed from and remanding this case for a new trial is itself annulled, and it is now ordered that the sentence be and it is, annulled, that this case be remanded to the district court for a trial and decision of the defendant's motion for a new trial, on its merits, andparticularly to determine whether the alleged newly discoveredevidence was in fact newly discovered, and for further and final proceedings according to law." [The italics are mine.]
That procedure, in State v. Wynne, was concurred in unanimously — even by Justices Land and St. Paul, who had dissented from our original decree, and even by the author of the prevailing opinion in the present case, who subscribed to the decree rendered originally in the Wynne case.
In State v. Latham, 124 La. 876, 50 So. 780, 783, the motion for a new trial was *Page 919 
based upon the sworn allegation of the defendant that one of the nine jurors, Robert Killian, who voted for the conviction of the defendant, had previously expressed his opinion that the defendant was guilty of the crime charged, but denied on his voir dire examination that he had expressed any opinion as to the guilt or innocence of the defendant. The affidavits of three persons, swearing that Killian had expressed to them his opinion that the defendant was guilty, were annexed to the motion for a new trial; and the defendant added his sworn statement that he did not know until after he was convicted that Killian had expressed the opinion that he, the defendant, was guilty of the crime charged against him; but the attorney for the defendant failed to furnish his affidavit that he did not know of Killian's expressions of opinion until after the trial. The Attorney General, in his brief in the Supreme Court, declared that the three persons to whom Killian was said to have expressed his opinion that the defendant was guilty of the crime charged, and on whose affidavits the defendant was depending for obtaining a new trial, "were present in court during the trial of the defendant and from their affidavits had evidently taken an interest in the case", and hence that it was unlikely that the defendant did not know previous to the trial the facts which these three persons stated in their affidavits. This court, Justice Nicholls, expressed the belief that the reason why the trial judge overruled the motion for a new trial was that the attorney for the defendant did not testify or make an affidavit that he did not know before the verdict was rendered that Killian *Page 920 
had expressed his opinion that the defendant was guilty of the crime charged. This court held that the affidavit of the defendant himself, of his ignorance of Killian's incompetency as a juror, was not enough. Hence the court followed the procedure which ought to be followed in the present case — thus:
"We are inclined to think that the ruling of the district judge adverse to the granting of a new trial was predicated upon the absence of any showing of defendant's counsel of their want of knowledge, until after the verdict was rendered, of any fact going to show the incompetency of Killian. * * * Under the circumstances of this case, we are not disposed to reject defendant's application on account of what was likely a want of appreciation by defendant's counsel of the importance of his adding his testimony to that of defendant of want of knowledge onhis part, until after verdict, of any ground for believing that Killian was incompetent as a juror. We are not willing, however, in the present condition of the case, to reverse the ruling of the district judge on the motion and to remand the case for a new trial on its merits; but we feel impelled and justified insetting aside the ruling and remanding the case for a new trialof and full hearing upon the motion for a new trial. [The italics are mine.]
"For the reasons herein assigned, it is hereby ordered, adjudged, and decreed that the ruling of the district judge in refusing to grant defendant a new trial and the sentence of the court be set aside, and it is now ordered, adjudged, and decreed that the *Page 921 
motion for a new trial be reinstated, and a hearing and trial had on said motion."
In the earliest of the cases which I have cited, State v. Hyland, 36 La.Ann. 87, the motion for a new trial was founded upon the allegation that four newly discovered witnesses, named in the motion, would swear that the defendant was not the one who committed the crime, but that another person committed it. The defendant swore to the facts stated in his motion for a new trial, but did not attach affidavits of the alleged newly discovered witnesses. When the motion came up for hearing the defendant's counsel requested the court to call the four witnesses and hear their testimony, but the judge refused to do so, on the grounds (1) that the witnesses had not been summoned by authority of the court, (2) that their names were already mentioned in the motion for a new trial, and (3) "Because the substance of their testimony was also given in said motion, and the court had thus been apprised of what their testimony would be." This court, through Justice Poche, in following the procedure which we ought to follow in the present case, said:
"If the facts disclosed in the affidavit [of the defendant] are true, the law would clearly allow a new trial to the accused. The law is so imperative on that point that this Court would in such a case be compelled to review the discretion otherwise vested in the trial judge in dealing with motions for new trial.
"But, for the purpose of such an investigation, the appellate court must be *Page 922 
supplied with the evidence bearing on the question of fact presented by the motion."
The court then declared that the alleged newly discovered evidence might have been brought up for review either in the form of affidavits of the alleged newly discovered witnesses or in the form of their testimony taken in open court, and that, if the evidence had been brought up in the form of affidavits of the alleged newly discovered witnesses, this court would have given the affidavits the same consideration that it would have given to the testimony of the alleged newly discovered witnesses if taken in open court. The court then followed the procedure which we should follow in the present case — thus:
"The judgment appealed from is therefore reversed. It is now ordered that the case be remanded to the lower court, with instructions to the judge to hear, and to preserve the testimony of the witnesses offered in support of defendant's affidavit on his motion for a new trial, or to receive and consider the affidavits of such witnesses in the premises, as he may deem the best; said cause to be further proceeded with according to law."
When the trial judge, in Hyland's case, had heard again the motion for a new trial, he again overruled the motion and the defendant again appealed. State v. Hyland, 36 La.Ann. 709. This court found then that two of the alleged newly discovered witnesses "were no longer accessible". And the court said: "A third witness is not produced nor is his affidavit, and his absence is not accounted for." The court *Page 923 
concluded that the judgment overruling the motion for a new trial was correct, but found that a part of the sentence was illegal, and remanded the case for a new sentence. But the fact that the procedure which the court followed was exactly the procedure which I favor in the present case is shown by the opening paragraph of the opinion — thus:
"Manning, J. This case was remanded with instructions to the lower judge to hear and preserve the testimony of the witnesses offered by the defendant in support of his affidavit on his motion for a new trial, and to consider the same and to act thereon. The judge has obeyed those instructions, and has refused a new trial."
Also, in the second case which I have cited, State v. Armstrong, 48 La.Ann. 314, 19 So. 146, the defendant annexed his
affidavit to his motion for a new trial, but did not annex affidavits of the alleged newly discovered witnesses. He asked for a delay of one day in which to produce either "the witnesses or their affidavits". The judge refused the request and overruled the motion on the ground that the alleged newly discovered evidence was not consistent with the defense which the defendant had relied upon, which was an alibi. The facts of that case, therefore, are not exactly the same as in the present case; but the case cited is one of the examples which show that the procedure which we should follow in the present case would not be an innovation. The court rendered the following decree in the Armstrong case:
"It is therefore ordered that the sentence of the lower court be set aside; the verdict *Page 924 
of the jury not disturbed; that defendant's rule for the new trial be reinstated, to afford defendant such reasonable time as the lower court shall prescribe to make the showing for the new trial he Claims he can make; after that showing, the court to dispose of the application of defendant for the new trial, grant it, or sentence the accused according to law; the accused to be held in custody to abide the action of the court."
In State v. Seipel, 104 La. 67, 28 So. 880, 882, the motion for a new trial was made on the ground merely that the verdict was contrary to the law and the evidence; and in the bill of exceptions the attorneys for the defendant averred that the judge, in overruling the motion, declared that the supreme court had decided that a trial judge could not consider whether the verdict of the jury was contrary to the law and the evidence. This court said: "The bill of exceptions was signed by the trial judge, but no reasons were given for overruling the motion [for a new trial]." Because of the judge's failure to deny that he had made the declaration attributed to him by the defendant's counsel in the bill of exceptions, this court assumed that the judge had made the declaration, showing an erroneous understanding of his authority. Hence this court followed the procedure which we should follow in this case — thus:
"It is therefore ordered and decreed that the judgment and sentence pronounced against the defendant be annulled and reversed, and that the cause be remanded to the court below, with instructions to the trial judge to examine and decide the *Page 925 
motion for a new trial; and it is further ordered that the verdict of the jury and other proceedings in the case be left undisturbed, pending the action of the trial judge upon the motion for a new trial."
Inasmuch as the co-defendant Holloway refused to testify, Kennedy and Mary Brister were the only eyewitnesses who testified against Collie Saba. As to Mary Brister, it is stated in defendant's brief, and is not denied in the State's brief, or elsewhere, that she admitted under oath that while separated from her husband she was a woman of unchaste character and had been staying with other men and visiting resorts of questionable character.
The district judge states in his per curiam that, according to Mary Brister's testimony, she was forcibly seized at 5:30 a.m., was carried a distance of some two miles beyond the city limits of Bogalusa, participated in five separate and distinct acts of sexual intercourse, and was returned to a point about one block from her home by 7:00 o'clock a.m.; and that the attorneys for the defendants contend that that would have been a physical impossibility. Then the judge in his per curiam points out that Collie Saba corroborated Mary Brister's testimony on that subject. The judge says: "I note that the defendant testified that all of these facts happened in a period of one and one-half (1 1/2) hours, with the exception that he denied he forced the girl to get into the automobile."
The fact that the mother of Mary Brister summoned the police when she heard Mary *Page 926 
call out from the automobile, and saw the car drive away with Mary and the four white men, is not conclusive proof that Mary Brister was kidnapped. A motherly instinct would have prompted Mary's mother to summon the police, whether she believed that her daughter was being kidnapped or believed that she was going willingly with four white men in an automobile at that hour in the morning. Mary Brister and her mother testified that Mary cried out that "the law had her", meaning that she was under arrest. Strahan and Mitchell swear that Mary Brister cried out as if her leg or arm was caught in the door of the car when Collie Saba closed it as she was getting in. That part of the affidavit of Strahan and Mitchell is in harmony with the testimony given by Mary Brister herself, because the judge quotes her in his per curiam, as saying "that due to the fact the car was a tudor sedan, it was impossible for the defendant to throw her all the way into the car and her legs partially stuck out over the running board, and the defendant slammed the door on them."
It is said in the prevailing opinion in this case that the affidavits of Strahan and Mitchell were made in Washington County, Alabama. That is a matter which ought to be investigated, to ascertain whether Strahan and Mitchell are subject to prosecution in the district court in which this prosecution was pending when they made and tendered their affidavits. If Abraham Saba procured the affidavits, and if they are false, he is subject to prosecution in the parish in which he brought the *Page 927 
affidavits to be introduced in the court in which this prosecution was pending. Aside from this, all three of the particeps criminis were in contempt of the district court in which this prosecution was had, if they committed perjury and subornation of perjury for the purpose of obstructing the administration of justice. These are matters which should be investigated by the procedure which we should follow in this case.
It is admitted in the brief signed by the Attorney General and the District Attorney that Strahan and Mitchell reside in Bogalusa, thus: "The two affiants, Strahan and Mitchell, both live in Bogalusa but worked in Mobile with Abraham Saba, who was foreman in an industrial plant." The judge admits that this so-called "industrial plant" was a defense plant.
This case was first argued and submitted to this court on March 12 — more than three months ago — when only five members of the court were present. The next decision day was Monday, April 12. If a majority of us could have agreed to dispose of the case then — as we should dispose of it now — by remanding the case to the district court for a further and thorough hearing of the motion for a new trial, the case would have been disposed of finally by this time, and either Collie Saba would be serving his sentence in the penitentiary and Strahan and Mitchell and Abraham Saba would be out of the defense plant and on their way to their just penalty for tampering with the administration of justice, or all of them would stand exonerated now. *Page 928